office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b06 gecho postf-131767-14 uilc date april to jack forsberg senior counsel large business international from patrick white senior counsel financial institutions products subject treatment of warranty obligation reserve as sec_475 losses this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend taxpayer ------------------------------------- year year ------- ------- issue whether the book reserve losses reported by taxpayer with respect to its repurchase and indemnity obligations arising from the breach of mortgage sale contract warranty and representations w r obligations were properly treated as sec_475 mark-to- market losses on securities conclusion the book reserve losses reported by taxpayer from its repurchase and indemnity obligations arising from the breach of w r obligations were not properly treated as sec_475 mark-to-market losses on securities postf-131767-14 facts taxpayer originated and sold mortgages prior to and during years under audit to private investors and other large purchasers under the terms of the sales contracts or other relevant documents purchasers were generally entitled to force the repurchase of the mortgages by taxpayer and or pursue other indemnification from taxpayer to compensate for taxpayer’s or other originator’s breach of warranties and representations that caused the value of the mortgages to be materially and adversely impaired typically asserted defects included those involving failures to follow proper underwriting or valuation standards taxpayer made numerous representations and warranties related to the appraisal insurance underwriting and general quality of the mortgage loans and the underlying mortgaged property the agreements generally prescribed procedures by which taxpayer had to make purchasers whole for any material breach including providing purchasers the right to demand taxpayer to repurchase defective mortgages and indemnify the purchaser for costs some purchasers had a formal process by which they would request review of mortgage files associated with defective mortgages the full process allowed for appeals and the negotiation over remedies independent of forcing the repurchase of defective mortgages taxpayer expended considerable resources challenging repurchase demands frequently averting repurchase with its appeals the parties to the representative agreement stipulated that taxpayer’s obligations to cure substitute or repurchase defective mortgage loans and to indemnify the purchaser constituted the sole remedies respecting taxpayer’s breach of its warranties the agreement stipulated that unless otherwise agreed to by the purchaser and taxpayer the repurchase price was the stated principal balance of the relevant mortgage unpaid stated_interest plus all reasonable and necessary costs incurred by the purchaser that arose from the breach any cause of action related to breach of the w r obligations accrued upon a discovery of the breach by the purchaser or notice given by taxpayer b failure by taxpayer to cure or repurchase and c demand by the purchaser that taxpayer comply with the agreement the representative agreement expressly stated that taxpayer’s intent was to undertake a sale of mortgages and not the issuance of a debt_instrument or the sale of another security it further stated that the parties intended to treat the transactions for accounting and federal_income_tax purposes as sales of mortgage loans the agreement made provision for payment of the purchase_price of mortgage loans at closing but not for the payment of premium for the purchase of options consistent therewith the w r obligations were not reported or described as securities in taxpayer’s public reporting for book purposes taxpayer estimated and reported an aggregate loss reserve for its w r obligations in calculating the reserve which it determined on an undiscounted basis taxpayer evaluated trends in defaults repurchase demand activity successful postf-131767-14 appeal rates actual losses market conditions and such other factors that it judged significant taxpayer’s position -- taxpayer contends that the w r obligations were securities under sec_475 in filing its year and year returns taxpayer took the position that its aggregate reported book loss reserve for its w r obligations represented sec_475 mark-to-market losses on securities taxpayer maintains that as part of each sale the purchaser acquires a derivative right to put the loans back to taxpayer for originations that are defective and breach the representations and warranties in the sales contracts in essence taxpayer contends that the sales contract remedies which include the right of a purchaser of mortgages to demand repurchase for breach should be viewed as separate securities upon which gain_or_loss is determined under sec_475 it follows from taxpayer’s argument that the purchasers of the mortgages not only acquired the mortgages in the sales contract but also purchased separate put options on such mortgages law and analysis for an accrual basis taxpayer to properly claim a deduction for a liability the liability must be incurred that is it must meet the all_events_test and economic_performance requirements in sec_461 and sec_1_461-1 a liability is incurred in the taxable_year in which all the events have occurred that established the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_1_461-1 and sec_1_461-4 a securities_dealer is generally required by sec_475 to mark any security which it holds at the close of the taxable_year so that such dealer recognizes any gain_or_loss as if such security were sold for its fair_market_value on the last business_day of such taxable_year sec_475 requires that proper adjustment shall be made in the it is not known whether taxpayer would contend that the w r obligations should be viewed as puts on pools of mortgages or perhaps more consistent with the definition of an option a series of options on each sold mortgage in a pool the reserve for warranty losses on the sale of the mortgages would not be properly treated as either a deduction or reduction of sales_price see 45_tc_158 declining to follow 230_f2d_722 5th cir t he basic question is simply whether a taxpayer may exclude from current income amounts actually received or accrued merely because future expenditures may offset such amounts in part or in whole the statute does not permit the deferral of such income to be offset in a later year by expenses_incurred in that later year nor does it permit the same result to be reached by excluding a portion of the receipts from current income through the medium of crediting such excluded amounts to a reserve for future expenditures which are thus in effect deducted prior to the time they are actually made or incurred see generally 481_us_239 postf-131767-14 amount of any gain_or_loss subsequently realized for gain_or_loss taken into account by the mark a dealer_in_securities is defined by sec_475 to be a taxpayer who regularly purchases securities from or sells securities to customers in the ordinary course of a trade_or_business or regularly offers to enter into assume offset assign or otherwise terminate positions in securities with customers in the ordinary course of a trade_or_business sec_475 broadly defines the term security as relevant here a security includes a note bond debenture or other evidence_of_indebtedness as described in sec_475 under sec_475 a security further includes an evidence of an interest in or a derivative financial_instrument in any security described in sec_475 or any currency including any option forward_contract short position and any similar financial_instrument in such a security or currency the w r obligations were not sec_475 securities the w r obligations were not securities described in sec_475 taxpayer should not be permitted to disavow the form of its transaction taxpayers generally are bound to the form of their transactions see 417_us_134 the service however is not necessarily so bound and can make adjustments to reflect a transaction’s true substance 293_us_465 364_us_361 232_f2d_873 4th cir t he commissioner or the courts may look through the form of a transaction to the substance thereof but the choice to disregard its classification of a transaction does not lie with the taxpayer in form taxpayer’s w r obligations were standard provisions in mortgage sales contracts designed to provide purchasers compensation_for taxpayer’s failure to deliver mortgages of the quality that the purchasers bargained for the w r obligations were material and integral to the sales contracts not independent financial instruments investments positions or bets on the value of those mortgages the value of the w r obligations was generally derived from the mortgage loans but that value was not realizable but for a breach by taxpayer of a relevant obligation discovery and failure to cure thus unlike the value of options or similar derivative financial instruments the value of the w r obligation is generally driven by non-market forces including things like discovery of a breach failure to cure negotiations and the quality of appeal arguments neither the w r obligation terms nor any others in the representative agreement suggest that the parties intended that a separate option or more aptly a series of postf-131767-14 separate options or other similar derivative financial_instrument was independently entered into either for federal_income_tax purposes or otherwise rather the representative contract specified that the only consideration paid was specifically for the sale of mortgages no separate option premium was paid consistent therewith the contract included a representation by taxpayer that it had determined that the disposition of the mortgage loans pursuant to the agreement would be afforded sale treatment for accounting and tax purposes remedy or damage provision rights are not considered options courts have repeatedly rejected the notion that rights to liquidated or other damages in a bilateral sales contract cause such contracts to be treated as options the tenth circuit opinion in 145_f2d_365 10th cir is perhaps the most analogous and instructive case to the facts at hand as it involved a seller of property claiming that a sales contract that included unwind and liquidated damage provisions should be treated as an option the taxpayer in w a drake sold a farm pursuant to a contract of sale that contained a liquidated_damages provision that gave the taxpayer as the seller the right to keep any sales proceeds paid up to the point of the purchaser’s breach of its obligation to make ongoing timely payment of deferred sale proceeds at which time the purchaser would be obligated to return the farm to the taxpayer the taxpayer claimed that the purchaser had merely entered into an option to purchase the property as the purchaser’s default caused the property to be returned to the taxpayer the tenth circuit was not convinced the court looked to the entire contract to conclude that the sales contract created enforceable obligations and was more than just a mere option to purchase in particular it stated that the right to cancel unwind the sale in the event of default by the purchaser did not convert an otherwise binding contract into an option contract further the ability of the purchaser to default and forfeit only the property and proceeds previously remitted was not viewed as a put option other courts have been consistently unreceptive to characterizing executory sales contracts as options based on the operation of damage provisions in those contracts more particularly courts have not confused the right to accept or pay liquidated_damages as indicating that an otherwise executory bilateral contract should be characterized as an option the service failed in 422_f2d_887 ct_cl to convince the u s court of claims that a taxpayer that had forfeited a dollar_figure down payment as liquidated_damages for its failure to go forward with a bilateral sales contract caused the contract to be an option contract the court held that the agreement was not an option because options are rights possessed under a unilateral contract and do not arise under failures from bilateral contracts the court at the lower court level the tax_court in w a drake rejected the apparent contention by the taxpayer that the sale transaction should be severed into discrete parts the tax_court stated that it was not impressed by taxpayer’s argument that the sale could be broken up into several parts concluding that the transaction was only the sale of the farm 3_tc_33 postf-131767-14 of claims stated it is also clear that the insertion of a provision for liquidated_damages in the event of plaintiff’s breach did not convert the bilateral contract into an option id pincite the w r obligations are not severable put options generally the service and courts have refused to treat embedded rights in contracts or financial instruments as options the bifurcation of convertible debt into debt and an option on equity was rejected by the court_of_appeals for the second circuit in 453_f2d_300 2d cir the taxpayer therein argued that the convertible_bonds could be bifurcated because convertible debt is analogous to bond-warrant investment units which have been recognized under the tax law to contain two distinct and divisible obligations the court rejected the taxpayer’s argument because bond-warrant investment_unit components are sold separately on the market whereas convertible_bonds are indivisible units chock full o’ nuts f 2d pincite further the court stated that a holder could exercise a bond-warrant investment_unit without forfeiting the bond while a holder of a convertible_bond must forfeit the bond in order to exercise the conversion feature similarly the tax_court in 57_tc_633 rejected the claim by a taxpayer a corporate issuer of convertible debt that it could effectively bifurcate convertible debt into both debt and an option so as to allocate part of the debt issuance proceeds to the option feature hunt foods t c pincite the court rejected the corporation’s contention stating that an investment_unit contains two separate securities an obligation and an option which are legally and physically independent of one another and have their own separate markets id pincite by contrast the court viewed the convertible debt to be a single security because the debt and option features did not have physical and legal independence and could not be sold separately cf revrul_88_31 1988_1_cb_302 a put option that was issued as part of an investment_unit was considered a separate item of property where it was separately transferrable after a short_period of time revrul_2003_97 2003_2_cb_380 in the case at hand the w r obligations were physically and legally dependent and intertwined with the sales contracts the w r obligations were not designed to be separately assignable and they would not have existed but for the sales contracts the w r obligations and associated remedy rights preserved the value of the bargain struck in the sales contracts making the terms mutually interdependent any attempt to bifurcate the contracts into sales of the mortgages plus options would be inconsistent with the terms of the contracts and economic realities see also 83_f3d_649 4th cir the ability to walk away from a sales contract by forfeiting a deposit though resembling an option is merely part of a bilateral sales contract the court in hunt foods also expressed concern that bifurcating the convertible debt would have been contrary to the practice that has apparently generally been followed throughout the years and ignores the realities of a convertible debenture id pincite a similar concern would arise here if warranty provisions in sales contracts were viewed as separate items of property independent from the sales contracts as the postf-131767-14 based on the above the w r obligations were not sec_475 securities therefore the w r obligation reserve losses were not permitted to be taken as sec_475 mark- to-market losses by taxpayer during the years in question case development hazards and other considerations no opinion is being expressed on any aspects of this issue except as addressed above thus this should not be read to express or imply an opinion on the treatment of contingent options under the federal_income_tax law further this advice does not express an opinion on whether taxpayer’s estimated aggregate loss_reserves would be considered to be an accurate determination of its mark-to-market losses even if the w r obligations were considered sec_475 securities this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call grace cho at if you have any further questions _____________________________ patrick white senior counsel branch office of associate chief_counsel financial institutions and products cc -------------------------------------------- ---------------------------------- -------------------------------------------- ---------------------------------------------------------- --------------------------- established tax_accounting for expenses of satisfying sale warranties would be upended for sec_475 dealers and traders
